DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered and they are partially persuasive. 
Regarding the objections to the drawings, Applicant’s remarks on page 7 are persuasive and the objections to the drawings are withdrawn.
Regarding the objection to claim 17, Applicant did not respond to the objection, which is maintained.   
Regarding the rejections of claims 2 and 13 under 112(b) Applicant’s remarks on page 7 are persuasive and the rejections of claims 2 and 13 are withdrawn.
Applicant’s arguments with respect to the rejections of claims 1-20 under §103 have been fully considered and are not persuasive for the following reasons.  
The Examiner acknowledges that, as contended on pages 7-8, Brusius discloses a magnetic current detector configured to detect a current mismatch between adjacent conductors and further acknowledges that a conductor alone is not the same as a power switching device such that Brusius alone does not teach a magnetic current sensor mounted on the substrate between the plurality of “power switching devices,” the magnetic current sensor configured to detect a current mismatch between the plurality of “power switching devices.”

However, Examiner respectfully disagrees with Applicants apparent “missing element” contention that is based on the failure of either Brusius or Xue individually to disclose “a magnetic current sensor mounted on the substrate between the plurality of power switching devices, the magnetic current sensor configured to detect a current mismatch between the plurality of power switching devices.”  
As explained in the grounds for rejecting claim 1, Brusius and Xue in combination teach all limitations of claim 1 (and similarly all limitations of independent claim 12), and that furthermore it would have been obvious to one of ordinary skill in the art before the filing date, to have made such a combination.  Specifically, it would have been obvious to one of ordinary skill in the art before the filing date, to apply the magnetic current sensor of Brusius, in which the gradient sensors are positioned between parallel conductors, to the parallel power switch configuration disclosed by Xue, by positioning the gradient sensors either directly between parallel power switches (i.e., lateral alignment of sensors and power switches) or indirectly, by positioning the gradient sensors between the parallel conductors that carry current to be measured through the parallel power switches.  The motivation would have been to enable the gradient sensors disclosed by Brusius to measure differential current levels through parallel 
Regarding dependent claims 2-11 and 13-20, Applicant’s arguments on pages 9-11 are based on the contended lack of correctness of the rejection of claim 1.  The Examiner therefore respectfully disagrees with the arguments regarding dependent claims 2-11 and 13-20 for the foregoing reasons.

Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17, “positioning a plurality of capacitors a symmetric configuration” should read “positioning a plurality of capacitors in a symmetric configuration.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 10-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius (US 2021/0109132) in view of Xue (“Active Current Balancing for Parallel-Connected Silicon Carbide MOSFETs,” University of Tennessee, 2013).

As to claim 1, Brusius teaches “a magnetic current sensor (a pair of gradient sensors 14; FIGS. 5 and 6; paragraph [0058]) mounted on the substrate between (each of gradients sensors 14 mounted on insulator layer 22 (e.g., PCB) between a respective pair of parallel conductors 12; paragraphs [0058]-[0059]), the magnetic current sensor configured to detect a current mismatch between (gradient sensors 14 detect current mismatches between the adjacent conductors 12; paragraphs [0012] and [0058]-[0059]); by monitoring a magnetic flux density between (current mismatch detected by monitoring the field strength gradients between the conductors; paragraphs [0012] and [0058]-[0059]).”
Brusius does not teach “[a] power module comprising: a plurality of power switching devices connected in a parallel configuration, the plurality of power switching devices collocated on a substrate,” or that the magnetic current sensor is mounted on the substrate “between the plurality of power switching devices” and is configured to detect a current mismatch “between the plurality of power switching devices” by monitoring a magnetic flux density “between the plurality of power switching devices.”
Xue teaches “[a] power module (power stage, FIG. 1) comprising: a plurality of power switching devices (power stage, FIG. 1; power stage includes SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”) connected in a parallel configuration (MOSFETs connected in parallel; FIG. 1), the plurality of power switching devices collocated on a substrate (MOSFETs collocated on a die; page 1563, Introduction, first paragraph starting with “As one of the most …”).”  Xue further teaches  “a magnetic current sensor (DCT, FIG. 2) mounted on the substrate between the plurality of power switching devices” (power stage, FIG. 1; power stage includes SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”; current sensor (DCT) coupled to power switches, FIGS. 1 and 2), the magnetic current sensor configured to detect a current mismatch between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches; FIG. 2; page 1564, Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”) by monitoring a magnetic field density between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches based on differences magnetic field; FIG. 2; Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”).”
It would have been obvious to one of ordinary skill in the art before the filing date, to apply the magnetic current sensor of Brusius, in which the gradient sensors are positioned between parallel conductors, to the parallel power switch configuration disclosed by Xue, by positioning the gradient sensors either directly between parallel power switches (i.e., lateral alignment of sensors and power switches) or indirectly, by positioning the gradient sensors between the parallel conductors that carry current to be measured through the parallel power 

As to claim 2, Brusius teaches “wherein the magnetic current sensor is configured to detect the current mismatch by determining that a magnitude of a magnetic field at a first one of the plurality of power switching devices is not equivalent to a magnitude of a magnetic field at a second one of the plurality of power switching devices (gradient sensors 14 detect current mismatches based on relative magnitude of the magnetic fields between conductors 12; paragraphs [0058]-[0059]) or determining that a direction of the magnetic field at the first one of the plurality of power switching devices is not opposite a direction of the magnetic field at the second one of the plurality of power switching devices (gradient sensors 14 detect current mismatch based in relative oppositional direction of magnetic fields between the conductors; paragraph [0058]).”

As to claim 3, Brusius teaches “wherein the magnetic current sensor is magneto-resistive (gradient sensors may be magnetoresistive, paragraph [0012]).”

As to claim 10, Xue teaches “wherein the plurality of power switches are Si or SiC transistors (power switches are SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”).”

As to claim 11, Brusius teaches “wherein the magnetic current sensor measures a z-component of a magnetic flux density attributed to the plurality of power switching devices (gradient sensors arranged on an axis orthogonal to longitudinal extent of the conductors and thereby configured to measure a component of the magnetic field that is parallel to the longitudinal extend of the conductors; paragraph [0019]; FIGS. 5 and 6).”

As to claim 12, Brusius teaches “[a] method comprising: positioning a magnetic current sensor on a substrate (gradient sensors 14 positioned on insulator layer 22 with parallel conductors 12; FIGS. 5 and 6)” and “operating the magnetic current sensor to detect a current mismatch between (gradient sensors 14 detect current mismatches between conductors 12; paragraphs [0012], [0058]-[0059])” “by monitoring a magnetic flux density between (gradient sensors 14 detect current mismatches between conductors 12 based on relative magnitude and direction of the magnetic fields between conductors 12; paragraphs [0012], [0058]-[0059]).
Brusius does not teach “wherein the magnetic current sensor is collocated on the substrate with a plurality of power switching devices in a parallel configuration” or detecting a current mismatch “between the plurality of power switching devices” by monitoring a magnetic flux density “between the plurality of power switching devices.”
(power stage, FIG. 1; power stage includes SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”; current sensor (DCT) coupled to power switches, FIGS. 1 and 2)” and “operating the magnetic current sensor to detect a current mismatch between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches; FIG. 2; page 1564, Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”) by monitoring a magnetic field density between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches based on differences magnetic field; FIG. 2; Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”).”
It would have been obvious to one of ordinary skill in the art before the filing date to apply the magnetic current sensor of Brusius, in which the gradient sensors are positioned between parallel conductors, to the parallel power switch configuration disclosed by Xue, by positioning the gradient sensors either directly between parallel power switches (i.e., lateral alignment of sensors and power switches) or indirectly, by positioning the gradient sensors between the parallel conductors that carry current to be measured through the parallel power switches such that the gradient sensors detect a current mismatch between the plurality of power switching devices by monitoring a magnetic field density between the plurality of power switching devices. The motivation would have been to enable the gradient sensors disclosed by Brusius to measure differential current levels through parallel power switches as suggested by 

As to claim 13, Brusius teaches “wherein the magnetic current sensor detects the current mismatch by determining that a magnitude of a magnetic field at a first one of the plurality of power switching devices is not equivalent to a magnitude of a magnetic field at a second one of the plurality of power switching devices (gradient sensors 14 detect current mismatches based on relative magnitude of the magnetic fields between conductors 12; paragraphs [0058]-[0059]) or determining that a direction of the magnetic field at the first one of the plurality of power switching devices is not opposite a direction of the magnetic field at the second one of the plurality of power switching devices (gradient sensors 14 detect current mismatch based in relative oppositional direction of magnetic fields between the conductors; paragraph [0058]).”

As to claim 14, Brusius teaches “wherein the magnetic current sensor is magneto- resistive (gradient sensors may be magnetoresistive, paragraph [0012]).”

As to claim 19, Brusius teaches “wherein the magnetic current sensor measures a z-component of a magnetic flux density attributed to the plurality of power switching devices (gradient sensors arranged on an axis orthogonal to longitudinal extent of the conductors and thereby configured to measure a component of the magnetic field that is parallel to the longitudinal extend of the conductors; paragraph [0019]; FIGS. 5 and 6).”

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Racz (US 2014/0333301).

As to claims 4 and 15, neither Brusius nor Xue expressly teaches “wherein the magnetic current sensor is anisotropic.”
Racz teaches “wherein the magnetic current sensor is anisotropic (magnetic field sensor can be an anisotropic magnetoresistive sensor, FIGS. 1 and 2, paragraph [0029]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to utilize the anisotropic MR sensor taught by Racz as the MR sensor implemented by Brusius.  Selecting an anisotropic MR sensor as an available design choice for the MR gradient sensor disclosed by Brusius is clearly suggested by Racz disclosure of an anisotropic MR sensor as one of several available options of MR sensor for detecting current and current mismatches (paragraph [0029]). 

As to claims 5 and 16, neither Brusius nor Xue expressly teaches “wherein the magnetic current sensor is a Hall- effect sensor.”
Racz teaches “wherein the magnetic current sensor is a Hall- effect sensor (magnetic field sensor includes Hall elements, FIGS. 1 and 2, paragraph [0029]).”
. 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Azuma (US 2004/0008470).
As to claims 6 and 17, Xue teaches a current sensing apparatus that includes a plurality of power switching devices in a parallel configuration, but both Brusius and Xue are silent regarding arrangement of capacitors and neither teaches “a plurality of capacitors positioned in a symmetric configuration around the plurality of power switching devices in the parallel configuration.” 
Azuma teaches “a plurality of capacitors (capacitors 1A and 1B; FIG. 1) positioned in a symmetric configuration around (capacitors 1A and 1B are positioned symmetrically around a hot conductor pattern 31; paragraphs [0008] and [0034]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to modify Brusius’s current measurement apparatus as modified by Xue to include a parallel power switching arrangement by positioning capacitors, such as those that may already be part of a power module, symmetrically around the power switches to reduce noise via signal offset as taught by Azuma (see paragraphs [0007]-[0008]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Wyrzykowska (US 7,515,434).

As to claims 7 and 18, Xue teaches a current sensing apparatus that includes a plurality of power switching devices in a parallel configuration, but both Brusius and Xue are silent regarding arrangement of I/O connectors and neither teaches “a plurality of input and output connectors in a symmetric configuration around the plurality of power switching devices that are in the parallel configuration.”
Wyrzykowska teaches “a plurality of input and output connectors (ground vias 109 and power vias 110; FIGS. 1 and 2) positioned in a symmetric configuration around (ground vias 109 and power vias 110 positioned in a symmetric configuration around devices within the perimeter of discrete package 13). 
It would have been obvious to one of ordinary skill in the art before the filing date, to modify Brusius’s current measurement apparatus as modified by Xue to include a parallel power switching arrangement by positioning input and output connectors, such as those that may already part of a power module, symmetrically around the power switches to reduce noise via signal offset as suggested by Azuma’s symmetric arrangement of capacitors that forms a source of magnetic field offset (see paragraphs [0007]-[0008]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Shimizu (US 2018/0038898).
As to claim 8, neither Brusius nor Xue expressly teach that “the substrate is ceramic.”
Shimizu teaches “wherein the substrate is ceramic (current sensors is a PCB comprising glass epoxy or alumina; paragraph [0086]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to use a ceramic substrate as the substrate on which the components of the current measurement apparatus disclosed by Brusius as modified by Xue are mounted.  Brusius discloses the substrate is an insulator layer 22 and ceramic IC substrates where known prior to the filing date as evidenced by the manner of Shimizu’s disclosure of ceramic substrate materials in which no particular significance or using the ceramic material suggested.  Moreover, Applicant’s disclosure includes no indication of any innovative significance of using ceramic as the substrate for the power switching devices.  The use of a ceramic substrate therefore appears to be a design choice that would have been readily available to one of ordinary skill before the filing date.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Das (US 9,640,617).
As to claim 9, neither Brusius nor Xue expressly teach “wherein the plurality of power switches are GaN transistors.”
Das teaches “wherein the plurality of power switches are GaN transistors (power transistors may be GaN transistors; col. 8, lines 35-45).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have used GaN transistors as the power switches in the current measurement apparatus .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Shimizu, Das, and Racz.
As to claim 20, neither Brusius nor Xue teach “wherein the substrate is ceramic, the plurality of power switches are GaN transistors, and the magnetic current sensor is anisotropic magneto-resistive.”
Shimizu teaches “wherein the substrate is ceramic (current sensors is a PCB comprising glass epoxy or alumina; paragraph [0086]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to use a ceramic substrate as the substrate on which the components of the current measurement apparatus disclosed by Brusius as modified by Xue are mounted.  Brusius discloses the substrate is an insulator layer 22 and ceramic IC substrates where known prior to the filing date as evidenced by the manner of Shimizu’s disclosure of ceramic substrate materials in which no particular significance of using the ceramic material is suggested.  Moreover, Applicant’s disclosure includes no indication of any innovative significance of using ceramic as the substrate for the power switching devices.  The use of a ceramic substrate therefore appears to be a design choice that would have been readily available to one of ordinary skill before the filing date.
(power transistors may be GaN transistors; col. 8, lines 35-45).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have used GaN transistors as the power switches in the current measurement apparatus disclosed by Brusius as modified by Xue.  GaN was a known semiconductor material well prior to the filing date and it would have been obvious to utilize GaN as a type of power switch transistor as taught by Das.
Racz teaches “wherein the magnetic current sensor is anisotropic (magnetic field sensor can be an anisotropic magnetoresistive sensor, FIGS. 1 and 2, paragraph [0029]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to utilize an anisotropic MR sensor as the MR sensor implemented by Brusius.  Selecting an anisotropic MR sensor as an available design choice for the MR gradient sensor disclosed by Brusius is clearly suggested by Racz disclosure of an anisotropic MR sensor as one of several available options of MR sensor for detecting current and current mismatches (paragraph [0029]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        
/SON T LE/Primary Examiner, Art Unit 2863